DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PAUL LUXAMA,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-412

                              [ July 13, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 05-2281 CF10A.

   Paul Luxama, Century, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.